717 N.W.2d 855 (2006)
475 Mich. 899
In re Briana CHURCH, Keeley Church, and Michael Church, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Angela Church, Respondent-Appellant, and
Donald Church, Respondent.
Docket No. 131190, COA No. 263541.
Supreme Court of Michigan.
June 30, 2006.
On order of the Court, the application for leave to appeal the April 11, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.